Fourth Court of Appeals
                                San Antonio, Texas
                                      February 1, 2022

                                    No. 04-21-00251-CV

                            Herbert Lawrence POLINARD, Jr.,
                                        Appellant

                                             v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-11887
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       After consideration, we GRANT IN PART Appellant’s Unopposed Motion for Extension of
Time to File Appellant’s Brief and Unopposed Motion to File Response to Appellee’s Motion to
Dismiss, and ORDER appellant to file his brief and response by February 25, 2022. No further
extensions will be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court